Judge Wells
dissenting.
I believe that the provisions of the policy in question are ambiguous as to when plaintiff might have been at liberty to sue upon its loss. While the policy does not contain a “waiting period” provision with respect to plaintiffs right to bring an action, and does not use the word “require” in the proof of loss clause, it is only reasonable and logical to assume defendant would have no obligation under the policy to pay plaintiff for a loss until it was established and quantified in a proof of loss. Such a proof of loss was apparently furnished defendant on 8 February 1977 in the form of a marine “survey” performed at the request of defendant. In my opinion, defendant had 30 days following 8 February 1977 in which to evaluate the proof of loss and make its determination to pay or not to pay the loss. To me, this means plaintiffs cause of action would, within the meaning of G.S. § 58-31, have accrued on 10 March 1977. The action having been commenced on 2 March 1978, I believe that the statute controls over the policy limitations and that the action was timely instituted. My vote is to reverse the judgment of the trial court.